No. 2--06--0457        Filed 3-21-07
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
        Plaintiff-Appellant,           )
                                       )
v.                                     ) No. 05--MR--406
                                       )
$9,290 in UNITED STATES CURRENCY,      )
ONE BULOVA WATCH, FOUR GOLD            )
RINGS, and TWO GOLD NECKLACES,         )
                                       )
        Defendants                     ) Honorable
                                       ) Ronald L. Pirrello,
(Sierra Morris, Claimant-Appellee).    ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the opinion of the court:

       The State appeals from the circuit court's order dismissing its forfeiture complaint on the

motion of the claimant, Sierra Morris. The State contends that the motion to dismiss was not

accompanied by an affidavit and that the claimant thus failed to establish her ownership interest in

the property the State sought to forfeit. We affirm.

       In September 2004, the State served a notice of forfeiture on Lonnie Morris, seeking to forfeit

the contents of a safe deposit box that Morris had rented. When Morris did not appear, the property

was administratively forfeited. On September 1, 2005, the claimant filed a two-count complaint

alleging that she had an ownership interest in the property in the safe deposit box. She alleged that

because she had received no notice of the forfeiture proceedings, the State had converted her
No. 2--06--0457


property. The parties later agreed that the claimant would dismiss her complaint and the State would

file a forfeiture complaint.

       The State subsequently filed a forfeiture complaint containing the following allegations. In

2004, Illinois State Police trooper Daniel Balsley was investigating alleged drug dealing by Lonnie

Morris. Balsley learned that Morris had a safe deposit box containing a large amount of currency

at Amcore Bank in Rockford. Balsley learned that Morris had a history of drug-related arrests and

was then in the Winnebago County jail. Amcore Bank employees confirmed that Morris had rented

a safe deposit box on July 1, 2004, and had accessed it several times since then.

       Based on this information, Balsley executed a complaint for a search warrant. Judge Angus

Moore issued the warrant and agents of the State Line Area Narcotics Team executed it the same

day. In the safe deposit box, agents found $9,290 in currency, one gold Bulova watch, four gold

rings, two gold necklaces, and certificates of title for three vehicles registered to Lonnie Morris.

       Balsley's affidavit, which was attached to the complaint, alleged the following additional

facts. From speaking with Judy Martinez, a bank employee, Balsley learned that on August 5, 2004,

Lonnie Morris's two daughters, the claimant and Lori Morris-Tillman, tried to access the safe deposit

box. The claimant placed a large handful of gold jewelry on the counter. Martinez denied the

women access to the box because they did not have the key. The women left. They returned about

five hours later and were given access to the box.

       The claimant moved to dismiss the complaint. She alleged that, because she had an

ownership interest in the property and had not received notice of the forfeiture within 45 days as

required by statute (see 725 ILCS 150/6(A) (West 2004)), the complaint could not proceed.




                                                 -2-
No. 2--06--0457


        At the hearing, the State argued that, in seeking to forfeit personal property, it was required

to notify only those with an ownership interest of which it was aware, and the claimant's single

access to the safe deposit box did not demonstrate that she in fact had any interest in the property

therein. The trial court stated that it was "inclined" to accept the State's position, but continued the

hearing to allow the parties to present authority. At the continued hearing, the claimant tendered the

rental agreement for the safe deposit box, showing that she was listed as a co-lessee with her father.

The trial court granted the motion to dismiss and the State appeals.

        The State contends that the trial court erred in dismissing the complaint. The State's primary

contention is that the motion to dismiss was improper, as it was not accompanied by an affidavit.

The State also contends that the claimant failed to establish her ownership interest in the property.

The claimant responds that an affidavit was unnecessary because the motion was filed pursuant to

section 2--615 (735 ILCS 5/2--615 (West 2004)) rather than section 2--619 (735 ILCS 5/2--619

(West 2004)) of the Code of Civil Procedure and, in any event, the facts showing her interest in the

property were apparent from the face of the State's complaint.

        "A section 2--615 motion attacks the legal sufficiency of a complaint." Rockford Memorial

Hospital v. Havrilesko, 368 Ill. App. 3d 115, 120 (2006). On the other hand, a section 2--619 motion

presents affirmative matter that tends to defeat the cause of action. Lo v. Provena Covenant Medical

Center, 356 Ill. App. 3d 538, 540 (2005). In either case, we review de novo the granting of such a

motion. Havrilesko, 368 Ill. App. 3d at 121; Lo, 356 Ill. App. 3d at 540.

        Where a section 2--619 motion relies on grounds appearing on the face of the complaint, it

need not be supported by affidavit. O'Hare Truck Service, Inc. v. Illinois State Police, 284 Ill. App.
3d 941, 946 (1996). Here, the facts supporting the motion--that the claimant went to the bank with



                                                  -3-
No. 2--06--0457


a handful of jewelry, later returned with the key, and was given access to the box--were contained

in Balsley's affidavit, which was attached to the complaint. See 735 ILCS 5/2--606 (West 2004)

(exhibits are part of complaint for all purposes).

        Notice of a forfeiture must be given to anyone with a known interest in the property involved.

725 ILCS 150/6(A) (West 2004); see also People ex rel. Foreman v. Estate of Kawa, 152 Ill. App.
3d 792, 798 (1987), quoting Ill. Rev. Stat. 1985, ch. 38, par. 15--2 (now 720 ILCS 5/15--2 (West

2004)) (an "owner," for purposes of the forfeiture statutes, is one " 'who has possession of or any

other interest in the property involved' "). Here, the State's allegations that the claimant had access

to the box and apparently placed some property in it were sufficient to establish that it knew she had

a protectable interest in the box's contents. Thus, regardless of the section under which the claimant

moved to dismiss, it was unnecessary for the claimant to attach an affidavit attesting to the facts that

were alleged in the State's complaint.

        It is true that the claimant injected a factual issue into the hearing by introducing the rental

agreement. However, this does not change our conclusion. First, the agreement speaks for itself.

The claimant's name appears at the end as a co-lessee, and an affidavit to that effect would have

added little. See Goldberg v. Michael, 328 Ill. App. 3d 593, 598 (2002) (plaintiffs did not question

existence of settlement agreement on which defendants relied, and affidavit would have been merely

cumulative). Moreover, the rental agreement was not particularly probative of the central issue in

the case. The issue, after all, was who owned the property in the box, not who leased the box itself.

The State's complaint already contained the information that the claimant was able to produce a key

to the box and gain access to it. Moreover, the most reasonable inference from the complaint is that

the jewelry the claimant placed on the counter when she first tried to gain access to the box is the



                                                  -4-
No. 2--06--0457


same jewelry that the State is now seeking to forfeit. Thus, the critical information was found in the

State's complaint. The rental agreement was merely additional circumstantial evidence that at least

some of the property in the box belonged to the claimant.

       The State argues that the claimant's signature may have been added to the rental agreement

after the fact and that the interests of justice require that the State be able to explore the

circumstances surrounding the claimant's interest in the box and its contents. This argument fails

for several reasons. First, for the reasons just described, the issue of the rental agreement was

something of a red herring. The complaint alleged ample facts that should have put the State on

notice that the claimant had an interest in the box and its contents. Moreover, the State never

questioned the genuineness of the rental agreement in the trial court. The State could have asked the

trial court for an evidentiary hearing or for leave to conduct additional discovery on this issue, but

did not do so. See Cabrera v. First National Bank of Wheaton, 324 Ill. App. 3d 85, 103 (2001)

(failure to request hearing on motion results in waiver).

       For the foregoing reasons, the judgment of the circuit court of Winnebago County is

affirmed.

       Affirmed.

       BYRNE and GILLERAN JOHNSON, JJ., concur.




                                                 -5-